DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2021/0314046 to Kim et al. (hereinafter Kim).

In regard claim 1, Kim teaches or discloses one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed cause a next generation Node B (gNB) to (see Figs. 1 and 12):
determine a resource allocation for a signal using a granularity of time units (see paragraphs [0144], and [0146], the base station may determine and/or indicate information on the size and/or granularity of the codebook to be used by the corresponding terminal based on the information on the preferred codebook of the corresponding terminal reported from the terminal), wherein a single-carrier (SC) symbol includes a plurality of time units (see paragraph [0217], each stream is mapped to an OFDM subcarrier, multiplexed with a reference signal (RS) in a time and/or frequency domain, and combined together by using inverse fast Fourier transform (IFFT) to create a physical channel carrying a time domain OFDMA symbol stream); and
encode the signal for transmission based on the resource allocation (see paragraph [0217], the processor provides multiplexing between a logical channel and a transmission channel and allocation of radio resources to the UE 1020, and takes charge of signaling to the UE. The transmit (TX) processor 1012 implement various signal processing functions for an L1 layer (i.e., physical layer). The signal processing functions facilitate forward error correction (FEC) at the UE and include coding and interleaving. Encoded and modulated symbols are divided into parallel streams).

In regard claim 2, Kim teaches or discloses the one or more NTCRM of claim 1, wherein the instructions, when executed, are further to cause the gNB to map the time units to respective modulation symbols in the SC symbol (see paragraph [0217], each stream is mapped to an OFDM subcarrier, multiplexed with a reference signal (RS) in a time and/or frequency domain, and combined together by using inverse fast Fourier transform (IFFT) to create a physical channel carrying a time domain OFDMA symbol stream).

In regard claim 3, Kim teaches or discloses the one or more NTCRM of claim 2, wherein the mapping includes applying an interleaving operation to the time units (see paragraphs [0217], [0263], and [0267], coding and interleaving. Each stream is mapped to an OFDM subcarrier, multiplexed with a reference signal (RS) in a time and/or frequency domain, and combined together by using inverse fast Fourier transform (IFFT) to create a physical channel carrying a time domain OFDMA symbol stream).

In regard claim 4, Kim teaches or discloses the one or more NTCRM of claim 3, wherein the interleaving is applied to a group of time units that correspond to multiple consecutive SC symbols (see paragraph [0217], coding and interleaving. Encoded and modulated symbols are divided into parallel streams, each stream is mapped to an OFDM subcarrier, multiplexed with a reference signal (RS) in a time and/or frequency domain, and combined together by using inverse fast Fourier transform (IFFT) to create a physical channel carrying a time domain OFDMA symbol stream).

In regard claim 5, Kim teaches or discloses the one or more NTCRM of claim 1, wherein the resource allocation includes a set of SC symbols and a set of time unit indexes corresponding to respective time units within the set of SC symbols (see paragraphs [0015], [0173], [0174], [0175], [0176], [0189], [0203], and [0217]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in  view of US Pub. 2022/0248399 to You et al. (hereinafter You).

In regard claim 6, Kim may not explicitly teach or disclose the one or more NTCRM of claim 1, wherein the signal is a physical downlink control channel (PDCCH), and wherein the instructions, when executed, are further to cause the gNB to multiplex a physical downlink shared channel (PDSCH) with the PDCCH in the SC symbol.
However, You teaches or discloses wherein the signal is a physical downlink control channel (PDCCH), and wherein the instructions, when executed, are further to cause the gNB to multiplex a physical downlink shared channel (PDSCH) with the PDCCH in the SC symbol (see paragraphs [0068], [0078], [0107], [0108], and [0215]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method for transmitting and receiving channel state information in a wireless communication system of Kim by including wherein the signal is a physical downlink control channel (PDCCH), and wherein the instructions, when executed, are further to cause the gNB to multiplex a physical downlink shared channel (PDSCH) with the PDCCH in the SC symbol suggested by You. This modification would provide a more resource-efficient in communication read on paragraph [0006].

In regard claim 7, Kim may not explicitly teach or disclose the one or more NTCRM of claim 6, wherein the SC symbol is included in a control resource set (CORESET).
However, You teaches or discloses wherein the SC symbol is included in a control resource set (CORESET) (see paragraphs [0111], [0112], [0116], and [0117]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method for transmitting and receiving channel state information in a wireless communication system of Kim by including wherein the SC symbol is included in a control resource set (CORESET) suggested by You. This modification would provide a more resource-efficient in communication read on paragraph [0006].

In regard claim 8, Kim may not explicitly teach or disclose the one or more NTCRM of claim 7, wherein the instructions, when executed, further cause the gNB to rate match the PDSCH around a control channel element (CCE) occupied by the PDCCH.
However, You teaches or discloses the gNB to rate match the PDSCH around a control channel element (CCE) occupied by the PDCCH (see paragraphs [0316] and [03212]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method for transmitting and receiving channel state information in a wireless communication system of Kim by including the gNB to rate match the PDSCH around a control channel element (CCE) occupied by the PDCCH suggested by You. This modification would provide a more resource-efficient in communication read on paragraph [0006].


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of You as applied to claims above, and further in view of US Pub. 2019/0166615 to Nimbalker et al. (hereinafter Nimbalker).

In regard claim 11, Kim and You may not explicitly teach or disclose the one or more NTCRM of claim 7, wherein the instructions, when executed, are further to cause the gNB to encode a phase tracking reference signal (PTRS) for transmission in the CORESET.
However, Nimbalker teaches or discloses the gNB to encode a phase tracking reference signal (PTRS) for transmission in the CORESET (see paragraph [0110], the gNB 105 may encode a PTRS-UplinkConfig IE to include: a higher layer parameter timeDensity that indicates a plurality of MCS thresholds; and a higher layer parameter frequency Density that indicates a plurality of RB thresholds. The gNB 105 may encode, for transmission to a UE 102, control signaling that includes the PTRS-UplinkConfig IE. The gNB 105 may encode, for transmission to the UE 102, DCI that includes a scheduled MCS and a scheduled bandwidth).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method for transmitting and receiving channel state information in a wireless communication system of Kim and method and apparatus for setting slot format for IAB node of You by including the gNB to encode a phase tracking reference signal (PTRS) for transmission in the CORESET suggested by Kimbalker. This modification would provide to improve the exchanging of control information and data.

In regard claim 12, Kim and You may not explicitly teach or disclose the one or more NTCRM of claim 11, wherein the PTRS has a fixed pattern that is independent of PDCCH transmissions in the CORESET.
However, Nimbalker teaches or discloses wherein the PTRS has a fixed pattern that is independent of PDCCH transmissions in the CORESET (see paragraph [0124], and [0132], the time domain PT-RS pattern may be fixed for all the reserved MCS or each reserved MCS).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method for transmitting and receiving channel state information in a wireless communication system of Kim and method and apparatus for setting slot format for IAB node of You by including wherein the PTRS has a fixed pattern that is independent of PDCCH transmissions in the CORESET suggested by Kimbalker. This modification would provide to improve the exchanging of control information and data.

In regard claim 13, Kim and You may not explicitly teach or disclose the one or more NTCRM of claim 11, wherein the PTRS is transmitted in CCEs of the CORESET that are not used for PDSCH transmission.
However, Nimbalker teaches or discloses wherein the PTRS is transmitted in CCEs of the CORESET that are not used for PDSCH transmission (see paragraph [0110], the gNB 105 may encode, for transmission to a UE 102, control signaling that includes the PTRS-Uplink Config IE. The gNB 105 may encode, for transmission to the UE 102, DCI that includes a scheduled MCS and a scheduled bandwidth).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method for transmitting and receiving channel state information in a wireless communication system of Kim and method and apparatus for setting slot format for IAB node of You by including the PTRS is transmitted in CCEs of the CORESET that are not used for PDSCH transmission suggested by Kimbalker. This modification would provide to improve the exchanging of control information and data.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 12/17/2022


/PHIRIN SAM/Primary Examiner, Art Unit 2476